NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 21, 2017 *
                               Decided February 23, 2017

                                          Before

                          DIANE P. WOOD, Chief Judge

                           RICHARD A. POSNER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 16-3697

ORLANDER K. NORTHERN,                            Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 16 C 7200
JOHN H. STROGER, JR., HOSPITAL OF
COOK COUNTY,                                     Edmond E. Chang,
     Defendant-Appellee.                         Judge.


                                        ORDER

        In the span of two months, Orlander Northern filed two nearly identical civil-
rights lawsuits against the hospital where he worked as a paramedic. Because the
allegations in the second suit are included within the first, the district court dismissed
this second suit without prejudice to proceeding in the first case, which is before a
different judge in the same district. Because it is reasonable for a judge to dismiss


       *
        The defendant was not served with process in the district court and is not
participating in this appeal. We have agreed to decide the case without oral argument
because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 16-3697                                                                           Page 2

without prejudice a complaint whose claims are subsumed within an earlier, pending
suit, we affirm.

        Northern filed his first case, 16 C 05926, before Judge Tharp. The operative
complaint invokes 42 U.S.C. § 1983 against Stroger Hospital in Cook County. Northern
alleges that in June 2015 his “Superiors” at the hospital required him “to perform a
fitness for duty evaluation,” which included supplying a “urine sample.” Though the
“sample came back clean,” hospital officials also required a “mental evaluation,” after
which they “deemed [him] a threat.” He is now on paid administrative leave, but has
lost overtime pay. He accuses the hospital of retaliating against him for past grievances.

        Within a month of filing his suit, Northern filed his second case, which was
assigned to Judge Chang. Like the first suit, this complaint also invokes § 1983 against
Stroger Hospital. Northern attached a photocopy of the allegations that he appended to
his first complaint, thereby raising the same allegations that we recounted above.
Although the complaint in the first case, before Judge Tharp, contains a few related
allegations that Northern left out of his second suit, all the facts alleged in the second
suit are included in the first case. Judge Chang dismissed the second suit as duplicating
the first case. The case before Judge Tharp is ongoing (the latest docket entry says that
the defendant has until February 27 to answer the complaint).

       Northern appeals the district court’s dismissal of this suit, but we find no error.
When a plaintiff has filed two suits that involve similar claims against different
defendants, a district court should consolidate them rather than dismiss the second one.
See Taylor-Holmes v. Office of the Cook Cnty. Pub. Guardian, 503 F.3d 607, 610 (7th Cir.
2007). But a district court may dismiss a complaint if it duplicates another federal case,
such as when the “claims, parties, and available relief do not significantly differ
between the two actions.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 888–89
(7th Cir. 2012) (quoting Ridge Gold Standard Liquors, Inc. v. Joseph E. Seagram & Sons, Inc.,
572 F. Supp. 1210, 1213 (N.D. Ill. 1983)); see also Trippe Mfg. Co. v. Am. Power Conversion
Corp., 46 F.3d 624, 629 (7th Cir. 1995). In Northern’s second case, he sues the same
defendant (Stroger Hospital), invokes the same legal claim (§ 1983), recites the same
narrative (about improper testing and leave placement), and seeks the same relief
(compensation) as in his earlier-filed lawsuit. So the district court reasonably dismissed
the second suit without prejudice. The judgment is AFFIRMED.